                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIFFANY MCCALL,                          :
     Plaintiff,                          :
                                         :
        v.                               :        CIVIL ACTION NO. 20-CV-1282
                                         :
U.S. POSTAL SERVICE, et al.,             :
      Defendants.                        :

                                        ORDER

        AND NOW, this 3rd day of April, 2020, upon consideration of Plaintiff Tiffany

McCall’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF

No. 2) it is ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    The Complaint is DEEMED filed.

        3.    The Complaint is DISMISSED WITH PREJUDICE for the reasons in

the Court’s Memorandum.

        4.    The Clerk of Court shall CLOSE this case.

                                         BY THE COURT:


                                             /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
